COURT OF APPEALS FOR THE
                                   FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


 Cause Number:            01-20-00357-CV
 Trial Court Cause
 Number:                  2018-09456
 Style:                   James Thomas Green
                          v Harris County Institute of Forensic Sciences; Luis A. Sanchez, M.D.; Harris County
                          District Attorney’s Office; Kim Ogg; and others
 Date motion filed*:      June 22, 2021
 Type of motion:          Motion for Rehearing
 Party filing motion:     Appellant
 Document to be filed:    N/A

Is appeal accelerated?    YES         NO

Ordered that motion is:

             Denied


Judge’s signature: /s/ Sarah Beth Landau
                          Acting individually       Acting for the Court

Panel consists of Justices Kelly, Landau, and Hightower

Date: July 27, 2021